MEMORANDUM**
The district court did not err in denying defendant’s motion to vacate under 28 U.S.C. § 2255 because defendant has not demonstrated that his counsel’s conflict of interest adversely affected his representation. Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir.1988) (citing Cuyler v. Sullivan, 446 U.S. 335, 350, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.